Citation Nr: 1314825	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for anxiety neurosis.

2. Entitlement to an evaluation in excess of 20 percent for shell fragment wounds to the right lower buttock with retained foreign bodies. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied entitlement to increased ratings for anxiety neurosis and shell fragment wounds to the right lower buttock with retained foreign bodies.  

In January 2010, the RO also denied entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter is a component of the appeal for higher ratings regarding the service-connected disabilities.  The RO in Roanoke, Virginia, currently has jurisdiction over the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was previously scheduled for VA Compensation and Pension examinations in connection with this appeal -- with regard to both claims in September 2007, and again in March 2009 -- but twice failed to report to the scheduled examinations.  He did not offer an explanation for failure to report.

Under such circumstances, generally, a claimant's failure to report without         good cause to a VA examination pertaining to a claim for increase necessarily     will result in denial of the claim.  See 38 C.F.R. § 3.655(b) (2012). 

Here, however, the Board observes that the Veteran's original June 2007 claim for increased rating specifically requested that any VA examination be scheduled at the Salem, Virginia VA Medical Center (VAMC).  The originating VA medical facility for the examination requests, to date, instead has been the Mountain Home VAMC in Johnson City, Tennessee.  The Board notes that Mountain Home VAMC in eastern Tennessee is actually geographically closer to the Veteran's home address of record in Virginia.  Nonetheless, the Board does not presume that the Veteran was aware of this fact, and/or there may have been some other justification for his requesting the Salem VAMC.  Consequently, a new VA examination should be scheduled at the location requested.  In so doing, the Board reminds the Veteran of the need to timely report for his scheduled VA examinations in furtherance of the instant claims on appeal, and that the consequence of failure to do (without good cause) will entail outright denial of his claims.  See again, 38 C.F.R. § 3.655(b). 

As the case must be remanded for the foregoing reason, the Veteran's updated treatment records from Appalachian Medical Center and Bobby Reynolds, M.D. should be obtained.
  
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Appalachian Medical Center and Bobby Reynolds, M.D., dated since September 2007.

2.  After the foregoing development has been completed, schedule the Veteran for appropriate VA examination(s) of his service-connected shell fragment wounds to the right lower buttock with retained foreign bodies.

The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner(s) in conjunction with the examination report(s).  Any indicated studies should be performed.

The examiner(s) should identify all residuals attributable to the Veteran's service-connected shell fragment wounds to the right lower buttock with retained foreign bodies, to include any scars, muscle, neurological, and orthopedic residuals, if present.

The examiner(s) must provide a comprehensive report(s) including complete rationales for all opinions and conclusions reached. 

3.  Schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected anxiety neurosis.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's anxiety neurosis on his social and industrial adaptability. The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's anxiety neurosis consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner should also state whether the Veteran's service-connected anxiety neurosis and shell fragment wounds to the right lower buttock with retained foreign bodies render him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the claims on appeal.   If any benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

